Citation Nr: 0518721	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
low back pain.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
sinusitis.

3.  Entitlement to service connection for heart disability.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to July 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied service connection for 
low back pain, sinusitis, and a heart condition.


FINDINGS OF FACT

1.  Service connection for low back pain and sinusitis was 
denied by the RO in a rating decision of March 1997.  The 
veteran did not appeal the decision.

2.  The veteran has not submitted any new evidence since the 
RO's March 1997 decision.

3.  There is no competent evidence of record of a heart 
disease or disability.


CONCLUSION OF LAW

1.  The March 1997 rating decision, which denied service 
connection for low back pain and sinusitis, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

2.  No new evidence has been received since the March 1997 
rating decision, which denied service connection for low back 
pain and sinusitis, and the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  Heart disease was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claims for reopening the claims for service connection 
for a low back pain and sinusitis, and the claim to establish 
service connection for a heart disease.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decision and statement of the case 
(SOC) informed the appellant of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from September 2002, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in January 2004.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March 2004 specifically described the evidence 
needed to substantiate the claim and informed the appellant 
to "[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The appellant was afforded a VA 
examination.  The veteran has not submitted any private 
medical records nor has provided names and addresses of 
treating physicians, if any.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claims.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claims, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

New and Material 

The RO, in a decision dated in March 1997, denied the 
veteran's claim of entitlement to service connection for low 
back pain and sinusitis.  The RO found that even though the 
veteran had been treated for low back pain and sinusitis 
while in service, there was no evidence of residuals of 
either condition or a chronic disability within one year of 
separation.  At the time of the decision, the record included 
the service records, the veteran's claim, a VA examination 
and a letter from a private physician. 

The veteran was informed of the decision and his right to 
appeal.  He did not appeal within a year of the date of 
notification.  Therefore the decision is final.  The March 
1997 rating decision was final based upon the evidence then 
of record.  A previously denied claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the March 
1997 decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The 
veteran has not submitted any additional evidence since the 
last rating decision of March 1997.  There is no new and 
material evidence of record.  See Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000). Accordingly, the claim is not 
reopened. 

Heart Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Service connection for a chronic disease such as 
atherosclerotic coronary heart disease or cardiovascular 
disease may be granted if manifest to a compensable degree 
within one year of separation form service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303(d).

The chronicity provision of 38 C.F.R. §§ 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. §§ 3.303(b).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant for service connection for a heart disease.  The Court 
has held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  There is no evidence of record of a heart 
disease or disability.  

Service medical records are silent for any heart conditions.   
A separation physical dated in May 1984 notes the veteran's 
heart and vascular system as normal.  Blood pressure was 
112/78.  The electrocardiogram was interpreted as showing 
early repolarization, bradycardia and was within normal 
limits.  No abnormalities of the heart were noted.

A report of contact dated in August 2002 notes that the 
veteran is claiming entitlement to service connection for a 
heart problem, specifically, for a heart attack suffered in 
2000.  However, the veteran has not submitted any medical or 
other evidence of the claimed condition.  

The Board finds that the veteran's claim for service 
connection for a heart disease cannot be granted because he 
has not brought forth evidence of a current heart disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
heart disease.  See Gilbert, 1Vet. App. At 55.


ORDER

The application to reopen the claim for service connection 
for low back pain is denied.  The application to reopen the 
claim for service connection for sinusitis is denied.

Service connection for a heart condition is denied.
	

                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


